DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 7, 9, and 10 are allowed. Regarding claim 1, the prior art does not teach or fairly suggest an electric hand mixer with the combination of the housing having the bottom and rear heel surface, the recess, and beater configuration. Claim 4 is allowed for the reasons sated in the Non-Final Rejection mailed 1/31/2022. Regarding claim 7, the prior art does not teach or fairly suggest a method of affixing a power cord to an electric hand mixer with the specific housing shape with the angled wall spanning from a floor of the recess, the beater configuration, and affixing the power cord such that the power cord extends outward from the angled wall and from within the recess. Regarding claim 10, the prior art does not teach or fairly suggest an electric hand mixer with the combination of the housing recess extending across a portion of the rear heel surface, the recess also extending across a portion of the bottom surface and plurality of vents wherein at least one of the plurality of vents extends along a rear heel surface and into the recess. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774